The Surrogate.
The retiring executor and trustee asks for an allowance as costs and counsel fee.
His application must be denied, in view of the fact that his wish to be relieved from his duties seems to be the sole occasion for his retirement (Matter of Jones, 4 Sandf. Ch., 615 ; Matter of Allen, 29 Hun, 7).
On November 22nd, 1883, was filed the following opinion:
The Surrogate.
I have heretofore held, in this case, that the retiring executor and trustee was not entitled to any allowance. My attention has since been called to the fact that the present accounting would very properly and naturally have been made at this time, even though the petitioner had no wish or purpose to resign. TMs fact justifies the relaxation of the severity of the rule that denies, to a trustee retiring from office for Ms own convenience, any allowance to *271defray the expense of the proceeding. I can only allow the petitioner, however, the costs strictly pertinent to the accounting, and I must be furnished with an affidavit as to the number of days necessarily occupied therewith.